Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 3-16 are allowable.  The prior art of record does not teach: 
From claim 1, an illuminated walking assistance apparatus comprising: the staff further providing a red nightlight which is always on so as to facilitate locating the apparatus in a dark environment; where the staff has a ground-engaging tip portion at a first end and a handle at an opposing end; the staff providing a light pipe positioned proximal the tip portion and having a light-emitting member disposed therein to selectively illuminate the ground proximal the tip portion.
Claims 3-15 collectively depend on claim 1.
From claim 16, an illuminated walking assistance apparatus comprising: a red filter slidably engaged with the light pipe for selectively covering the light-emitting member, thereby reducing the effects of REM sleep cycle interruption during use of the apparatus at night; an elongated staff having a ground-engaging tip portion at a first end and a handle at an opposing second end; the staff providing the light pipe positioned proximal the tip portion and having the light-emitting member disposed therein to selectively illuminate the ground proximal the tip portion.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 20, 2021 was filed after the mailing date of the Non-Final Office Action on March 11, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  DOOLEY (US 2005/0211284 A1) shows a hiking staff described in ¶[0034] has having a hollow chamber 102 that includes a light emitting device 111, where the light emitting device 111 can have a slidable shroud or an adjustable lens with which a user can generally illuminate an area, or can alternatively form a directionally shaped beam of light, however, lacking any a red filter.  MOYO (US 2020/0085157 A1) shows an illuminated safety cane described at least in the abstract, comprising at least a shaft described in the Abstract as being a rigid cylinder with a plurality of windows through which a plurality of lights provide illumination, including red LEDs mounted on circuit board to indicate danger or distress, and in ¶[0024] a user control 220 that activates panic mode by being pressed and held for a time period longer than a panic timeout, when panic mode is activated, the invention 100 may energize a red light 310 and the panic alarm 225, and continue to energize the red light 310 and the panic alarm 225 until panic mode is deactivated by depressing the user control 220 while panic mode is activated. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

May 6, 2021
AC